Citation Nr: 0408230	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-18 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
12, 1998, for a total disability rating, to include 
entitlement to an earlier effective date for the assignment 
of a 100 percent rating for post-traumatic stress disorder or 
assignment of a total disability rating due to individual 
unemployability.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that increased the rating for 
post-traumatic stress disorder to 100 percent, effective from 
January 4, 1999.  Also in this decision, the RO denied issues 
of entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound, 
service connection for tinnitus, entitlement to Dependent's 
Educational Assistance and whether new and material evidence 
had been submitted to reopen a claim for service connection 
for hearing loss, stomach cramps and tumors.  Subsequently, 
in a decision of June 2000, the RO extended the effective 
date for the 100 percent rating for PTSD back to February 12, 
1998.   

A hearing was held before the undersigned Acting Veterans Law 
Judge via video-conference in September 2003.  The Board 
notes that during the hearing, the veteran withdrew from 
appeal the issues of whether new and material evidence had 
been received to reopen claims for service connection for 
stomach cramps and tumors.  In addition, three other issues 
which were on appeal, entitlement to service connection for 
tinnitus, entitlement to Dependent's Educational Assistance, 
and whether new and material evidence has been received to 
reopen a claim for bilateral service connection for hearing 
loss have been granted by the RO; with the subsequent grant 
of service connection for bilateral hearing loss.  
Accordingly, the Board will not address those issues.

REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002);Charles (John) v. Principi, 16 Vet. App. 370 
(2002).  In this regard, a letter from the RO dated in 
December 2000 pertains only to a claim for service connection 
for tinnitus which is no longer on appeal.  That letter did 
not contain necessary information regarding the claim for an 
earlier effective date for a total disability rating and the 
claim for special monthly compensation.  A regulatory 
provision that permitted the Board to provide such notice, 38 
C.F.R. § 19.9(a)(2)(ii) (2002), was recently invalidated by 
the U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also finds that additional development of evidence 
is required.  In this regard, the Board notes that, although 
the claims file contains some information obtained from the 
Social Security Administration, the record of the veteran's 
earnings history has not been obtained from that agency.  
Such a record would be useful in evaluating the claim that 
the veteran was unemployable prior to February 12, 1998.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
RO should also obtain a copy of the 
veteran's earnings history from the 
Social Security Administration.  The RO 
must inform the appellant as to any 
evidence which cannot be obtained.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


